     Case 2:20-cv-00452-KWR-KRS Document 28 Filed 02/26/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

RUSSEL RUTLEDGE,

               Plaintiff,

v.                                                                   No. 2:20-cv-452 KWR/KRS

CITY OF CARLSBAD, et al.,

               Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on the Court’s Order to Notify, (Doc. 27), filed

January 28, 2021. Plaintiff failed to appear at the scheduled status conference and counsel for

Defendants indicated Plaintiff intended to obtain counsel to represent him in this case. The

Court ordered Plaintiff to either obtain counsel or notify the Court that he plans to proceed pro se

no later than February 18, 2021. Plaintiff has not responded to the Order or asked for an

extension of time to do so.

       The Court may impose sanctions for Plaintiff’s failure to prosecute his case and failure to

comply with Court orders based on the Court’s inherit power to regulate its docket and promote

judicial efficiency. See Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003); Martinez v. IRS,

744 F.2d 71, 73 (10th Cir. 1984). One such sanction within the discretion of the Court is to

dismiss an action for want of prosecution. See, e.g., Link v. Wabash R.R. Co., 370 U.S. 626,

628-30 (1962); United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 856 (10th Cir.

2005). Additionally, Rule 41(b) of the Federal Rules of Civil Procedure authorizes the Court to

dismiss an action sua sponte for failure to prosecute.
     Case 2:20-cv-00452-KWR-KRS Document 28 Filed 02/26/21 Page 2 of 2




          IT IS THEREFORE ORDERED that no later than March 10, 2021, Plaintiff shall

respond in writing to this Order and show cause why this case should not be dismissed for

Plaintiff’s failure to comply with the Court’s orders or to prosecute his case. Failure to respond

to this Order may result in this case being dismissed without prejudice and without further

notice.

          IT IS SO ORDERED.




                                              ________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
